Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13, 15-17 are presented for examination.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al., US Patent 7,100,021 (hereinafter Marshall) in view of Brooks et al., US Patent 7,373,489 (hereinafter Brooks), further in view of Johnson et al., US Patent Application Publication 2012/0131309 (hereinafter Johnson).
	Regarding claim 1, Marshall teaches:
A processing system comprising an arrangement of tiles and an interconnect for communication between the tiles (see e.g. fig. 3), wherein: each tile comprises an execution unit for executing machine code instructions (see e.g. col. 6 lines 43-60, col. 7 lines 46-65), each being an instance of a predefined set of instruction types in an instruction set of the processing system (see e.g. col. 7 line 61 – col. 8 line 15); the 
Marshall fails to explicitly teach wherein tiles in the group which are not in an excepted state continue to perform their on-tile compute phase.

While Marshall discusses stopping a group of processors to handle a bsync exception, Marshall places no restrictions on processors for exceptions that could occur during normal processing before a barrier synchronization request. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall and Brooks such that tiles in the group which are not in an excepted state continue to perform their on-tile compute phase. This would have allowed for increased overall performance by allowing some tiles to keep processing when only one tile has an exception.
Marshall in view of Brooks fails to explicitly teach further wherein each of the tiles in the group is coupled to a same debug interface.
Johnson teaches partitions of nodes (tiles) that are connected to a same debug interface (see e.g. fig. 344, para. [0371-2], [0378-81]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall and Johnson such that each of the tiles in the group is coupled to a same debug interface. This would have provided an advantage of being able to interface with each of the tiles for debugging to reduce or correct errors, and sharing an interface would reduce the number of ports necessary to connect each of the tiles to the debugger.
Regarding claim 2, Marshall in view of Brooks and Johnson teaches or suggests:

Regarding claim 3, Marshall in view of Brooks and Johnson teaches or suggests:
A processing system according to claim 1 wherein each tile comprises a local debug interface to enable access by a debug tool to resolve the excepted state (see e.g. col. 11 lines 47-54).
Regarding claim 4, Marshall in view of Brooks and Johnson teaches or suggests:
A processing system according to claim 1 comprising exception handling logic which is connected to receive the exception signal raised by any of the tiles, and to provide an asserted exception indicator when an input to the exception handling logic receives the exception signal (see e.g. col. 11 line 35 – col. 12 line 10).
Regarding claim 5, Marshall in view of Brooks and Johnson teaches or suggests:
A processing system according to claim 1 wherein each tile comprises a set of debug registers which enable the execution unit to recognise an excepted state (see e.g. col. 11 line 35 – col. 12 line 10).
Regarding claim 6, Marshall in view of Brooks and Johnson teaches or suggests:
A processing system according to claim 5 wherein the set of debug registers comprises an instruction data break register which identifies data related criteria at which to raise an exception (see e.g. col. 11 line 35 – col. 12 line 10, limit timer).
Regarding claim 7, Marshall in view of Brooks and Johnson teaches or suggests:
A processing system according to claim 5 wherein one of the set of debug registers comprises an instruction break register which identifies a one or more program 
Regarding claim 8, Marshall in view of Brooks and Johnson teaches or suggests:
A processing system according to claim 5 wherein one of the set of debug registers comprises an exception enable flag which governs operation of a synchronisation instruction which forms part of the instruction set of the processing system each tile, wherein in a first state of the exception enable flag execution of the synchronisation instruction causes the execution unit to send the synchronisation request to the synchronisation logic (see e.g. col. 11 line 35 – col. 12 line 10, if there is no exception, synchronization is acknowledged and bsync completes), and in a the second state of the exception enable flag execution of the synchronisation instruction does not send the synchronisation request and sets the exception signal (see e.g. col. 11 line 35 – col. 12 line 10, if there is an exception, bsync does not complete and an exception handler is notified).
	

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Brooks and Johnson, further in view of Eichenberger, US Patent Application Publication 2012/0246654 (hereinafter Eichenberger).
Regarding claim 9, Marshall in view of Brooks and Johnson teaches or suggests:
A processing system according to claim 1.
Marshall in view of Brooks and Johnson fails to explicitly teach wherein each tile in the group comprises: multiple context register sets, each context register set 
Eichenberger teaches using multiple storage/register sets for worker threads, scheduling worker threads in time slots, and holding worker threads for synchronization (see e.g. para. [0052-3], [0056-62], [0065-7]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Marshall, Brooks, Johnson, and Eichenberger such that each tile in the group comprises: multiple context register sets, each context register set arranged to store a program state of a the respective one of multiple threads; and a scheduler arranged to schedule the execution of the respective one of a plurality of worker threads in each of a plurality of time slots in a repeating sequence of interleaved time slots, with the program state of each of the worker threads being stored in a respective one of the context register sets; wherein according to the bulk synchronous parallel scheme, the exchange phase is held back until all the worker threads on all the tiles in the group have issued a synchronisation request to indicate they have completed the compute phase. This would have provided 
Regarding claim 10, Marshall in view of Brooks, Johnson and Eichenberger teaches or suggests:
A processing system according to claim 9 wherein the exchange phase is arranged to be performed by a supervisor thread separate to the worker threads, wherein the supervisor thread causes the synchronisation request to be issued from the tile (see e.g. Eichenberger para. [0052-3], [0056-62], [0065-7], master thread).
	Regarding claim 11, Marshall in view of Brooks, Johnson and Eichenberger teaches or suggests:
A processing system according to claim 10 wherein the context register sets on each tile comprise multiple worker context register sets arranged to represent the program state stage of respective ones of said plurality of worker threads, and to indicate an exception type of an exception encountered by a worker thread, and an additional supervisor context register comprising an additional set of registers arranged to represent the program state of the supervisor thread, and an exception type of an exception encountered by the supervisor thread (see e.g. Eichenberger para. [0052-3], [0056-62], [0065-7]).
Regarding claim 12, Marshall in view of Brooks, Johnson and Eichenberger teaches or suggests:
A processing system according to claim 11 wherein each tile comprises a set of debug registers which enable the execution unit to recognise an excepted state and wherein the set of debug registers comprises an exception context register which .


Claims 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks in view of Marshall.
Regarding claim 13, Brooks teaches:
A method of debugging a processing system comprising a first tile and a second tile, wherein the first tile comprises a first execution unit for executing machine code instructions and the second tile comprises a second execution unit for executing machine code instructions (see e.g. figs. 1, 2, multiple cores with execution units), the method comprising: reading an exception indicator in a debug tool and accessing an exception raised signal of the first tile (see e.g. col. 10 lines 16-53, trap logic unit detects an exception event in a core), accessing debug hardware on the first tile to ascertain a cause of an exception raised by the first tile, performing a debug operation to resolve the exception, and deasserting the exception raised signal by the first tile in response to the exception being resolved (see e.g. col. 10 lines 16-53, col. 13 lines 8-25, an exception is ascertained, instructions are flushed, and an exception handler is triggered to handle and resolve the exception), and dealing with a plurality of exception raised signals in sequence until the exception indicator is deasserted (see e.g. Brooks col. 10 lines 16-53, col. 13 lines 8-25, fig. 7, multiple signals can be generated due to an exception).

Marshall teaches a bulk synchronous parallel scheme whereby a column or feature group performs a compute phase before sending data through the array to be processed by additional tiles (see e.g. col. 6 line 43 – col. 7 line 45, col. 9 lines 13-48).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Brooks and Marshall such that communications between the first tile and the second tile are performed according to a bulk synchronous parallel scheme whereby the first tile and the second tile each perform an on-tile compute phase followed by an inter-tile exchange phase. This would have provided an advantage such as discussed by Marshall: “Advantageously, the synchronization mechanism described herein provides "fine grain" synchronization capability without consuming substantial memory resources. That is, the inventive mechanism enhances latency as well as memory resource utilization” (see col. 4 lines 9-13).
Regarding claim 15, Brooks in view of Marshall teaches or suggests:
A method according to claim 13 wherein the second tile is not in an excepted state and continues to perform its on-tile compute phase and does not commence its inter-tile exchange phase while the first tile is in an excepted state (see e.g. Brooks col. 2 lines 17-21, col. 15 lines 54-59).
Regarding claim 16, Brooks in view of Marshall teaches or suggests:

Regarding claim 17, Brooks in view of Marshall teaches or suggests:
A method according to claim 13 comprising accessing a debug register to ascertain the cause of the exception (see e.g. Marshall col. 11 line 35 – col. 12 line 10).





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/395386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they have significantly overlapping claim scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.
	Applicant argues a lack of teaching of “wherein tiles in the group which are not in an excepted state continue to perform their on-tile compute phase”

	Examiner respectfully disagrees. Brooks was not relied upon to explicitly teach the claimed tiles. Marshall was relied upon to teach the claimed tiles. Brooks was relied upon to teach that when an exception occurs for one thread, other threads continue to perform their processing (see e.g. col. 2 lines 17-21, col. 15 lines 54-59). A typical hardware processor requires instructions to perform processing (see e.g. claim 1, “each tile comprises an execution unit for executing machine instructions”). In order for the claimed tiles to “perform their on-tile compute phase”, they need a set of instructions (e.g. a thread). Tiles do not “continue to perform their on-tile compute phase” without instructions. Similarly in Brooks, when a thread continues to perform processing, its processor also continues. A thread/processor continuing processing readily applies to a tile of Marshall as relied upon in the combination.
	Applicant argues a lack of teaching or suggestion of a same debug interface
Examiner respectfully disagrees. Applicant refers to fig. 17 of Johnson in Applicant’s remarks, however the rejection cited fig. 344 of Johnson showing multiple partitions using a shared debug interface. This is also described in para. [0380-1] where Johnson describes “global resources that are shared between partitions: (1) Control Node 1406, which implements the system-wide messaging interconnect…and interface to the host processor and debugger”. Johnson teaches partitions of nodes (tiles) that are connected to a same debug interface (see e.g. fig. 344, para. [0371-2], [0378-80]).


Examiner respectfully disagrees. Marshall teaches a register which indicates an exception, and which must be asserted when an exception occurs in order to indicate the exception (see e.g. col. 11 line 35 – col. 12 line 31).
Applicant argues a lack of teaching of “dealing with a plurality of exception raised signals in sequence”

Examiner respectfully disagrees. Brooks teaches raising a plurality of signals during an exception such as those to indicate that an exception has occurred and to indicate the type of instruction/exception (e.g. division by zero, result overflow, etc.). Brooks also teaches dealing with these exception signals in a sequence such as shown in fig. 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN M LINDLOF/           Primary Examiner, Art Unit 2183